The opinion of the Court was delivered by
O’Neall, J.
The grounds of appeal were considered in Cohen vs. The Charleston Fire and Marine Insurance Company, Dud. 147, and decided against the views of the present defendant.
Notice to the insurers of abandonment, if it has to be made in a foreign port, does not seem to he necessary.
So if the repairs to he made will exceed one-half the value of the vessel, it is enough to justify an abandonment. Proof to that effect seems to have been given. The motion is dismissed.
Wabdlaw, Frost, WitheRS, Whitner and Glover, JJ., concurred.

Motion dismissed.